DETAILED ACTION
The following is a Notice of Allowability after Examiner’s Amendment upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 8 (page 41) line 1, deleted “receiving” and inserted --receive--.
Claim 15 (page 42) line 6, deleted “receiving” and inserted --receive--.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach receiving a plurality of sets of sensor data, wherein each set of sensor data comprises corresponding sensor values associated with producing corresponding product by manufacturing equipment and a corresponding sensor data identifier; receiving a plurality of sets of metrology data, wherein each set of metrology data comprises corresponding metrology values associated with the corresponding product manufactured by the manufacturing equipment and a corresponding metrology data identifier; for each of the sensor-metrology matches, generating a corresponding set of aggregated sensor-metrology data that comprises a respective set of sensor data that corresponds to the corresponding sensor data identifier and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate a plurality of sets of aggregated sensor-metrology data; and storing the plurality of sets of aggregated sensor-metrology data to train a machine learning model to provide a trained machine learning model, wherein the trained machine learning model is capable of generating one or more outputs for performing a corrective action associated with the manufacturing equipment.
As per claims 8 and 15, the prior art of record taken alone or in combination fails to teach receive a plurality of sets of sensor data, wherein each set of sensor data comprises corresponding sensor values associated with producing corresponding product by manufacturing equipment and a corresponding sensor data identifier; receive a plurality of sets of metrology data, wherein each set of metrology data comprises corresponding metrology values associated with the corresponding product manufactured by the manufacturing equipment and a corresponding metrology data identifier; for each of the sensor-metrology matches, generate a corresponding set of aggregated sensor-metrology data that comprises a respective set of sensor data that corresponds to the corresponding sensor data identifier and a respective set of metrology data that corresponds to the corresponding metrology data identifier to generate a plurality of sets of aggregated sensor-metrology data; and store the plurality of sets of aggregated sensor-metrology data to train a machine learning model to provide a trained machine learning model, wherein the trained machine learning model is capable of generating one or more outputs for performing a corrective action associated with the manufacturing equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: see Drawing Objections below.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 11 January 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 244A, 212Z, 244Z in figure 2; reference number 428 in figure 4B and reference numbers 618, 674 in figure 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to predicting machine learning-based manufacturing for determining whether to output instructions for adjusting operations of manufacturing system based on prediction:
	USPN 11,279,032 B2 to Bergantz et al.
	USPN 11,263,737 B2 to Sawlani et al.
	USPN 11,037,573 B2 to Arantes et al.
	US Pub. No. 2022/0056584 A1 to Agarwal et al.
	US Pub. No. 2022/0005713 A1 to Lu et al.
	US Pub. No. 2021/0116895 A1 to Paul
	US Pub. No. 2021/0088867 A1 to Nagel et al.
	US Pub. No. 2021/0042570 A1 to Iskandar et al.
	US Pub. No. 2020/0104639 A1 to Didari et al.
	US Pub. No. 2019/0036948 A1 to APPEL et al.
	US Pub. No. 2015/0026107 A1 to Vijayaraghavan et al.
	WIPO Pub. No. 2018/204410 A1 to HOCKETT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        16 June 2022